                         IN THE UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF ARKANSAS
                                  PINE BLUFF DIVISION

MONTARRIS RAIFORD,                                                                 PETITIONER
ADC #101319

v.                               Case No. 5:19-cv-00245-KGB-JTK

DEXTER PAYNE, Director,                                                          RESPONDENT
Arkansas Department of Correction

                                             JUDGMENT

          Pursuant to the Order entered on this date, it is considered, ordered, and adjudged that

petitioner Montarris Raiford’s petition for writ of habeas corpus is dismissed with prejudice (Dkt.

No. 2).

          It is so adjudged this 24th day of June, 2021.

                                                           _______________________________
                                                           Kristine G. Baker
                                                           United States District Judge
